Citation Nr: 0006088	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The appellant appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

The veteran, who died in April 1996, had active service from 
June 1942 to March 1943.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran and the appellant were married between 
February 1939 and January 1969, when they were divorced.

3.  The veteran and the appellant never remarried after the 
January 1969 divorce.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefit purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 5107 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1998, the appellant filed a claim for VA benefits 
based on her relationship to the veteran as his surviving 
spouse.  In a statement from the appellant received in August 
1998, she related that she had been married to the veteran 
for 27 years, after which there was a separation and divorce.  
She related that following the veteran's remarriage and 
subsequent divorce, he returned to live with her for a period 
of eight years prior to his death in April 1996.  She 
indicated that she "was recognized by family and friends, 
the last eight years of his life, as first wife and 
companion."  In support of the appellant's claim, she has 
submitted statements from individuals that are to the effect 
that the appellant had excellent character and integrity, 
took care of the veteran during his illness for many years 
and indicated that she was a good wife and mother.

In order to be entitled to VA benefits, the appellant must be 
recognized as the veteran's "surviving spouse."  The term 
surviving spouse means a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death.  See 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In certain cases, an 
individual may be recognized as a surviving spouse of the 
veteran despite an invalid marriage where an attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment.  Under such circumstances, the 
marriage will, nevertheless, be deemed valid.  See 
38 C.F.R. § 3.52.

Based on this record, the Board finds that the appellant was 
not married to the veteran at the time of his death.  The 
appellant does not dispute that she and the veteran were 
divorced in January 1969, and she does not assert that 
thereafter she and the veteran underwent a ceremonial 
marriage.  In addition, the appellant does not appear to 
contend that she and the veteran had a common-law marriage.  
In this regard, in a September 1998 letter from the RO to the 
appellant, she was requested to state whether she was 
claiming a common-law marriage, at which time the RO 
indicated that the appellant would be advised of the evidence 
necessary to prove that such a relationship existed.  In 
response to that letter, the appellant simply indicated that 
she disagreed with that decision and no specific contentions 
were advanced on the appellant's Substantive Appeal.  It also 
does not appear that the appellant is contending that there 
was any attempted marriage which could constitute a deemed-
valid marriage, and indeed, nowhere in the appellant's 
representations does she indicate that any remarriage to the 
veteran took place.  Consequently, the appellant may not be 
recognized as the veteran's surviving spouse for VA benefit 
purposes.


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefit purposes is denied.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals



 

